  Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 1 of 15 PageID: 97



                  SETTLEMENT AGREEMENT AND MUTUAL RELEASE

        This Settlement Agreement and Mutual Release (the “Agreement”) is entered into by and

between Anthony Salazar (“Salazar”), Margaret Fletcher (“Margaret”), and Rachael Fletcher

(“Rachael”) (collectively, “Plaintiffs”), on the one hand, and Happy & Pepe Corp. d/b/a Planet

Wings (“Planet Wings”) and Luigi Pepe a/k/a Louie Pepe (“Pepe”) (collectively, “Defendants”

and, together with Plaintiffs, the “Parties”), on the other hand:

        WHEREAS, on or about January 17, 2018, Salazar commenced an action against

Defendants entitled Salazar v. Happy & Pepe Corp. d/b/a Planet Wings, et al., 18-cv-729, in the

United States District Court for the District of New Jersey (the “Pending Action”);

        WHEREAS, on or about March 9, 2018, Defendants filed an Answer denying all material

allegations in the Pending Action;

        WHEREAS, on or about April 12, 2018, Plaintiffs filed an Amended Complaint, adding

Margaret and Rachael as plaintiffs in the Pending Action;

        WHEREAS, on or about May 11, 2018, Defendants filed an Answer to the Amended

Complaint denying all material allegations in the Pending Action;

        WHEREAS, on June 13, 2018, the Court issued a 60-Day Order administratively

terminating the Pending Action based on the Parties’ representation that they had agreed in

principal to settle the Pending Action (the “60-Day Order”);

        WHEREAS, the Parties desire to resolve the Pending Action and to settle all claims raised

in or by the Pending Action, without further litigation or adjudication;

        NOW, THEREFORE, IT IS HEREBY AGREED, by and between Plaintiffs and

Defendants, as follows:




                                                  1
ACTIVE\65606258.v1-9/27/18
  Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 2 of 15 PageID: 98



    1. No Admission of Liability. Defendants, as a part of this Agreement, do not admit any

        violation of any law, including but not limited to the Fair Labor Standards Act of 1938, as

        amended, 29 U.S.C. §§ 201, et seq. (“FLSA”), the New Jersey Wage and Hour Law,

        N.J.S.A. 34:11-56(a) et seq., and the New Jersey Wage Payment Act, N.J.S.A. 34:11-4.1,

        et seq., or any liability to Plaintiffs as a result of or arising out of the matters set forth in

        the Pending Action and/or Plaintiffs’ employment with Defendants or separation

        therefrom.

    2. Consideration. Within sixty (60) days of the Court’s approval of this Agreement,

        Defendants shall pay to Plaintiffs the total sum of Thirty Seven Thousand Five Hundred

        Dollars ($37,500.00) (the “Settlement Payment”), as follows:

            a. To Anthony Salazar, the total sum of Eighteen Thousand Four Hundred Twenty

                Two and 75/100 Dollars ($18,422.75), which shall be made in the following

                allocations:

                     i. One check in the amount of Nine Thousand Two Hundred Eleven and

                        38/100 Dollars ($9,211.38), less applicable taxes and withholdings, which

                        shall be reported on an IRS Form W-2 as and for unpaid wages; and

                     ii. One check in the amount of Nine Thousand Two Hundred Eleven and

                        37/100 Dollars ($9,211.37), from which no withholdings shall be taken,

                        which shall be reported on an IRS Form 1099 as and for liquidated damages.

            b. To Margaret Fletcher, the total sum of Two Thousand Forty Six and 97/100 Dollars

                ($2,046.97), which shall be made in the following allocations:




                                                   2
ACTIVE\65606258.v1-9/27/18
  Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 3 of 15 PageID: 99



                     i. One check in the amount of One Thousand Twenty Three and 49/100

                        Dollars ($1,023.49), less applicable taxes and withholdings, which shall be

                        reported on an IRS Form W-2 as and for unpaid wages; and

                    ii. One check in the amount of One Thousand Twenty Three and 48/100

                        Dollars ($1,023.48), from which no withholdings shall be taken, which shall

                        be reported on an IRS Form 1099 as and for liquidated damages.

            c. To Rachael Fletcher, the total sum of Four Thousand Ninety Three and 95/100

                Dollars ($4,093.95), which shall be made in the following allocations:

                     i. One check in the amount of Two Thousand Forty Six and 98/100 Dollars

                        ($2,046.98), less applicable taxes and withholdings, which shall be reported

                        on an IRS Form W-2 as and for unpaid wages; and

                    ii. One check in the amount of Two Thousand Forty Six and 97/100 Dollars

                        ($2,046.97), from which no withholdings shall be taken, which shall be

                        reported on an IRS Form 1099 as and for liquidated damages.

            d. To Katz Melinger PLLC, one check in the amount of Twelve Thousand Nine

                Hundred Thirty Six and 33/100 Dollars ($12,936.33), from which no withholdings

                shall be taken, which shall be reported on an IRS Form 1099 as and for costs and

                attorneys’ fees.

    3. Delivery of Settlement Payment. Defendants shall deliver the Settlement

        Payment to counsel for Plaintiffs, Katz Melinger PLLC, 280 Madison Avenue,

        Suite 600, New York, New York 10016, within ten (10) days of the date on which

        counsel for Plaintiffs delivers a copy of this Agreement bearing Plaintiffs’

        signatures to counsel for Defendants. Should counsel for Plaintiffs receive the




                                                 3
ACTIVE\65606258.v1-9/27/18
 Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 4 of 15 PageID: 100



        Settlement Payment before the Court issues an Order approving this Agreement,

        then counsel for Plaintiffs shall hold the Settlement Payment in escrow until the

        date on which the Court approves this Agreement. Upon the Court’s approval of this

        Agreement, counsel for Plaintiffs may immediately disburse the Settlement Payment.

                Should Defendants or their counsel fail to timely deliver the Settlement Payment to

        counsel for Plaintiffs as described herein (“Default”), then counsel for Plaintiffs shall notify

        Defendants, through Defendants’ counsel, of the Default in writing (“Notice of Default”).

        The Notice of Default shall be delivered to counsel for Defendants, Mark Tabakman, Esq.,

        via email at mtabakman@foxrothschild.com, and via regular mail at Fox Rothschild LLP,

        Attn: Mark Tabakman, Esq., 49 Market Street, Morristown, New Jersey 07960. Delivery

        of the Notice of Default to counsel for Defendants by either email or regular mail shall

        constitute receipt of the Notice of Default by Defendants. Defendants expressly

        acknowledge and agree that Defendants’ failure to timely cure the Default within seven (7)

        days of receipt of the Notice of Default shall constitute a material breach of this Agreement

        (“Breach”). In the event of a Breach, Defendants acknowledge that Plaintiffs shall be

        entitled to a judgment in favor of Plaintiffs and against Defendants in the amount of Forty

        Five Thousand Dollars ($45,000.00), less any payments made by Defendants under this

        Agreement, and expressly agree that Plaintiffs shall have the right to request that the Court

        enter such a judgment against Defendants in the amount of Forty Five Thousand Dollars

        ($45,000.00) without further notice. Defendants further agree that, in the event of a Breach,

        Plaintiffs shall also be entitled to recover from Defendants all reasonable attorneys’ fees

        incurred by Plaintiffs as a result of Defendants’ Breach of this Agreement, including all

        efforts by Plaintiffs’ counsel to enforce the terms of this Agreement and to enter and




                                                   4
ACTIVE\65606258.v1-9/27/18
 Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 5 of 15 PageID: 101



        enforce a judgment against Defendants related to Defendants’ Breach of this Agreement,

        and may request that the Court include any such award of attorneys’ fees in any judgment

        entered against Defendants.

    4. Indemnification. Plaintiffs agree to indemnify and hold Defendants harmless against

        any and all tax liabilities, claims, damages, and costs, including reasonable attorneys’

        fees, that Defendants may incur as a result of Plaintiffs’ failure to pay any taxes on the

        Settlement Payment. Plaintiffs shall bear no responsibility for or in connection with the

        failure of any of the Defendants to make any employers’ contributions to payroll taxes

        related to the Settlement Payment.

    5. Non-Disparagement/Limited Non-Disclosure. Plaintiffs agree not to make, at any time

        and to any third party, any false or disparaging remarks, whether oral or in writing

        (including by electronic transmission or publication on the Internet), about Defendants or

        their employees, business, operations and/or services. Plaintiffs further agree not to

        publicize or disclose the existence or terms of this Agreement to the press or media. For

        purposes of this Agreement, the term “disparage” shall mean remarks, comments,

        statements, or communications (written or oral) that: (i) reflect adversely on the business

        affairs or practices of the person being remarked or commented upon; or (ii) impugn the

        character, honesty, integrity, morality, business acumen or abilities in connection with any

        aspect of the operation of business of the person being remarked or commented upon.

        Nothing herein shall preclude Plaintiffs from making accurate statements concerning

        Plaintiffs’ employment with Defendants, the Pending Action and the allegations therein,

        or this Agreement.

                Should any Plaintiff be served with a valid subpoena compelling him or her to




                                                 5
ACTIVE\65606258.v1-9/27/18
 Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 6 of 15 PageID: 102



        provide testimony in connection with judicial and/or administrative proceedings, said

        Plaintiff shall notify Defendants, or their counsel, as soon as practical, about the existence

        of such subpoena. Should any Plaintiff materially breach any provision of this Paragraph

        5, then the breaching Plaintiff must immediately repay to Defendants the value of all

        payments received by said Plaintiff under this Agreement, and shall forfeit any right to

        future payments under this Agreement.

    6. Continuation of the Pending Action. Upon the Parties’ execution of this Agreement,

        counsel for Plaintiffs shall, jointly with counsel for Defendants, request that the Court

        extend the 60-Day Order and keep the Pending Action open until the date that is thirty (30)

        days after the date on which Defendants are required to deliver the Settlement Payment to

        counsel for Plaintiffs.

    7. Dismissal of Pending Action. Plaintiffs agree that, upon delivery of the Settlement

        Payment to counsel for Plaintiffs, Plaintiffs, through their attorneys, shall execute and

        deliver to counsel for Defendants a Stipulation of Discontinuance with Prejudice of the

        Pending Action, in the form annexed hereto as Exhibit A, with each party bearing its own

        fees and costs. Upon receipt, counsel for Defendants may execute and file the Stipulation

        of Discontinuance with Prejudice with the United States District Court, District of New

        Jersey, without further notice.

    8. Release by Plaintiffs. In consideration for the promises and actions of Defendants set out

        in this Agreement, and other good and valuable consideration, the receipt and sufficiency

        of which is hereby acknowledged, except for the Defendants’ obligations under this

        Agreement, Plaintiffs hereby release, waive, and forever discharge, to the fullest extent

        permitted by law, Defendants, their affiliates, successors, and assigns, along with its




                                                  6
ACTIVE\65606258.v1-9/27/18
 Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 7 of 15 PageID: 103



        directors, officers, partners, shareholders, owners, employees, and agents (collectively

        referred to as “Releasees”) of and from any and all claims, known or unknown, which

        Plaintiffs have or may have against Defendants up to and including the date Plaintiffs sign

        this Agreement, including, but not limited to, any alleged violation of any federal, state,

        local, or other law, rule, regulation, constitution, code, guideline or ordinance, any public

        policy, contract, tort law or common law, or any statute, common law, agreement, or other

        basis for seeking or recovering any award of costs, fees, or other expenses, including but

        not limited to attorneys’ fees and/or costs.

                It is expressly agreed that this release by Plaintiffs shall not apply to: (i) any rights

        or claims that arise after the date Plaintiffs sign this Agreement; (ii) any rights or claims

        which are not waivable as a matter of law; or (iii) any claims arising from the breach of

        this Agreement. In addition, nothing in this Agreement prevents Plaintiffs from filing,

        cooperating with, or participating in any investigation or proceeding before a government

        agency, except that Plaintiffs hereby waive their right to any monetary benefits in

        connection with any such claim, charge, investigation, or proceeding. Plaintiffs hereby

        represent that they are not aware of any claims they have or might have against any of the

        Releasees that are not included in this release.

    9. Release by Defendants. Defendants knowingly and voluntarily release and forever

        discharge, to the fullest extent permitted by law, Plaintiffs, their successors and heirs, and

        all of their past, present, and future representatives, agents, or attorneys, of and from any

        and all claims, known or unknown, which Defendants have or may have against Plaintiffs

        up to and including the date Plaintiffs sign this Agreement, including, but not limited to,

        any alleged violation of any federal, state, local, or other law, rule, regulation, constitution,




                                                   7
ACTIVE\65606258.v1-9/27/18
 Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 8 of 15 PageID: 104



        code, guideline or ordinance, any public policy, contract, tort law or common law, or any

        statute, common law, agreement, or other basis for seeking or recovering any award of

        costs, fees, or other expenses, including but not limited to attorneys’ fees and/or costs.

    10. Neutral References. Defendants agree that, in response to any reference request

        concerning Plaintiffs, or any of them, Defendants shall only provide the applicable

        Plaintiffs’ dates of employment and job title from his or her employment with Defendants,

        and shall provide no further information concerning Plaintiffs’ employment with

        Defendants.

    11. No Re-Hire. Plaintiffs agree that they will not seek or accept employment with Defendants

        at any time in the future. Plaintiffs agree that if they knowingly or unknowingly apply for

        a position with Defendants, and are offered or accept a position with Defendants, said offer

        may be withdrawn or they may be terminated immediately, without notice, cause, or

        recourse.

    12. Governing Law. This Agreement is to be construed and governed under the laws of the

        State of New Jersey, without regard to its choice of law considerations, and shall bind the

        Parties and their respective heirs, estates, successors, and assigns. If any provision is

        determined by a court of competent jurisdiction to be invalid or unenforceable, the

        remaining provisions shall continue in full force and effect notwithstanding. Plaintiffs

        acknowledge that they have not previously transferred, assigned, or conveyed any right or

        claim released in this Agreement.

    13. Severability. Should any part of this Agreement be declared by a court of competent

        jurisdiction to be illegal or invalid, the remainder of the Agreement shall remain valid and

        in effect, with the invalid provision deemed to conform to a valid provision most closely




                                                  8
ACTIVE\65606258.v1-9/27/18
 Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 9 of 15 PageID: 105



        approximating the intent of the invalid provision, or, if such conformity is not possible,

        then the invalid provision shall be deemed not to be a part of the Agreement.

    14. Attorneys’ Fees and Costs. It is further agreed that each party shall bear its own costs and

        attorneys’ fees incurred in negotiating and preparing this Agreement and in connection

        with the Pending Action, except as otherwise specifically enumerated above.

    15. Voluntary Settlement. Plaintiffs hereby represent and warrant that they have entered into

        this Agreement of their own free will and accord.

    16. Venue. The Parties hereto acknowledge that this Agreement is enforceable only in the

        federal and state courts of New Jersey. Plaintiffs and Defendants hereby waive any pleas

        of improper jurisdiction or venue in the United States District Court for the District of New

        Jersey, and hereby specifically authorize any action brought upon the enforcement of this

        Agreement to be commenced or filed in any court or agency of proper jurisdiction in the

        State of New Jersey.

    17. No Other Representations or Agreements. Each Party acknowledges that, except as

        expressly set forth herein, no representations of any kind or character have been made by

        any other party or parties, agents, representatives, or attorneys, to induce the execution of

        this Agreement. This Agreement constitutes a single integrated contract expressing the

        entire agreement of the Parties hereto. There is no other agreement or understanding,

        written or oral, expressed or implied, among the parties hereto concerning the subject

        matter hereof, except the agreements set forth in this Agreement.

    18. No Modification Except In Writing. This Agreement cannot be modified or changed

        except by a writing, signed by the Parties, with specific reference to this Agreement.

    19. Execution In Counterparts. This Agreement may be executed in counterparts by




                                                 9
ACTIVE\65606258.v1-9/27/18
Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 10 of 15 PageID: 106



        each Party, and each executed Agreement, when taken together, shall constitute a

        complete Agreement. A copy of a signature shall suffice as an original.

    20. Number. The use of the singular form of any word herein includes the plural and vice

        versa.

    21. Plaintiffs understand, represent, and agree that they:

            a. Have carefully read and fully understand all of the provisions of this Agreement;

            b. Are, through this Agreement, releasing Defendants from any and all claims

                 that Plaintiffs have or may have against Defendants;

            c. Knowingly and voluntarily agree to all of the terms set forth in this Agreement;

            d. Knowingly and voluntarily intend to be legally bound by this Agreement;

            e. Were advised to consider the terms of this Agreement with counsel, and

                 have consulted with counsel prior to executing this Agreement; and

            f. Are duly authorized and have full authority to execute this Agreement.




                             [SIGNATURES ON THE FOLLOWING PAGE]




                                               10
ACTIVE\65606258.v1-9/27/18
Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 11 of 15 PageID: 107
Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 12 of 15 PageID: 108
Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 13 of 15 PageID: 109




            EXHIBIT A




ACTIVE\65606258.v1-9/27/18
Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 14 of 15 PageID: 110



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------------X
ANTHONY SALAZAR, MARGARET FLETCHER, and
RACHAEL FLETCHER, individually and on behalf of all                          Civil Action No.
others similarly situated,                                                   18-cv-00729

                                             Plaintiffs,

                                -against-

 HAPPY & PEPE CORP. d/b/a PLANET WINGS and LUIGI
 PEPE a/k/a LOUIE PEPE,

                                               Defendants.
-------------------------------------------------------------------------X


        STIPULATION AND ORDER OF DISCONTINUANCE WITH PREJUDICE

        WHEREAS, on January 17, 2018, Plaintiff Anthony Salazar filed a Complaint, which

asserts claims for, inter alia, minimum wage and overtime violations under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), the New Jersey Wage and Hour Law, N.J.S.A.

34:11-56(a) et seq., and the New Jersey Wage Payment Act, N.J.S.A. 34:11-4.1, et seq.;

        WHEREAS, on April 12, 2018, Plaintiffs filed an Amended Complaint, adding Margaret

Fletcher and Rachael Fletcher as plaintiffs;

        WHEREAS, the parties reached a settlement of this action and have entered into a

Settlement Agreement and Release formally memorializing the parties’ settlement; and

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned,

counsel for the Parties, and ordered by this Court, that this action be hereby dismissed and

discontinued in its entirety, with prejudice, pursuant to Rule 41(a)(2) of the Federal Rules of

Civil Procedure. A copy of the signatures on this Stipulation serve the same purposes as an

original signature.



                                                        1
ACTIVE\65606258.v1-9/27/18
Case 2:18-cv-00729-LDW Document 25 Filed 10/17/18 Page 15 of 15 PageID: 111
